DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  A drawing illustrating how the bottom housing is rotatable to the top housing, and the leash being carried by each of the plurality of co-axial overlapping spool assemblies must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,6,8,11-13,15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldenberg (US 8256385 B2).
Regarding claim 1: Goldenberg discloses A pet walking device for walking a plurality of pets (abstract), comprising: a top housing (120) with a handle (180); a bottom housing (110) rotatably coupled to the top housing (Col 3 lns 34-35, “permitting the reel portion 110 to rotate relative to the handle portion 120”); a plurality of side-by-side, co-axial overlapping spool assemblies (200,290, Fig. 7) independently rotatably disposed within the bottom housing (Fig. 6), the spool assemblies each configured to carry a leash (882,883) and include a periphery with a plurality of recessed engagement sections (notches seen in Fig. 7); a single movable lock and unlock device (500) carried by the top housing (Fig. 6) and configured to be moved within and withdrawn from side-by-side recessed engagement sections of separate side-by- side co-axial overlapping spool assemblies (Col 4 lines 61-63, “Here, the portion of the stopping mechanism which engages directly with the reel portions are the distal ends 508 and 510,”) to simultaneously lock and unlock rotation of all of the plurality of side-by-side, co-axial overlapping spool assemblies (Col 2 lines 55-57, “FIG. 1 is a perspective view of a dual retractable pet leash 100 which has the ability to stop unreeling of each one of the leashes individually as well as simultaneously.”).
Regarding claim 6: Goldenberg discloses the limitations of claim 1 as shown above.
Goldenberg further discloses wherein the single movable lock and unlock device (500) is configured to fill the recessed engagement sections when the single movable lock and unlock device is moved within the side-by-side recessed engagement sections to simultaneously lock rotation of all of the plurality of side-by-side, co-axial overlapping spool assemblies (200,290) (Col 4 lines 4-9, “The distal portion 508 engages notches in the reel 200 to stop it when moved toward the reel 200 and into engagement therewith. Similarly, the distal portion 510 engages notches in the reel 290 to stop it when moved toward the reel 290 and into engagement therewith.”).
Regarding claim 8: Goldenberg discloses the limitations of claim 1 as shown above.
Goldenberg further discloses wherein the handle includes a grip (180, Fig. 1).
Regarding claim 11: Goldenberg discloses a method of using a pet walking device, comprising (abstract): providing the pet walking device of claim 1 (see above); rotating the bottom housing with respect to the top housing (Col 3 lns 34-35, “permitting the reel portion 110 to rotate relative to the handle portion 120”); independently rotating the plurality of co-axial overlapping spool assemblies relative to each other within the bottom housing for each leash (882,883); simultaneously locking all of the plurality of co-axial overlapping spool assemblies by moving the single movable lock and unlock device within the side-by-side recessed engagement sections of the side-by-side, co-axial overlapping spool assemblies (Col 2 lines 55-57, “FIG. 1 is a perspective view of a dual retractable pet leash 100 which has the ability to stop unreeling of each one of the leashes individually as well as simultaneously.”).
Regarding claim 12: Goldenberg discloses the limitations of claim 11 as shown above.
Goldenberg further discloses simultaneously unlocking all of the plurality of co-axial overlapping spool assemblies (200,290) by withdrawing the single movable lock and unlock device (500) from the side-by-side recessed engagement sections of the side-by-side, co-axial overlapping spool assemblies (Col 2 lines 9-11, “Either or both of the leashes can be stopped or released, without interfering with the operation of the other one of the leashes.”).
Regarding claim 13: Goldenberg discloses the limitations of claim 11 as shown above.
Goldenberg further discloses wherein the single movable lock and unlock device fills the recessed engagement sections when the single movable lock and unlock device is moved within the side-by-side recessed engagement sections (Col 4 lines 4-9, “The distal portion 508 engages notches in the reel 200 to stop it when moved toward the reel 200 and into engagement therewith. Similarly, the distal portion 510 engages notches in the reel 290 to stop it when moved toward the reel 290 and into engagement therewith.”).
Regarding claim 15: Goldenberg discloses A pet walking device for walking a plurality of pets (abstract), comprising: a top housing (120) with a handle (180); a bottom housing (110) rotatably coupled to the top housing (Col 3 lns 34-35, “permitting the reel portion 110 to rotate relative to the handle portion 120”); a plurality of co-axial overlapping spool assemblies (200,290, Fig. 7) independently rotatably disposed within the bottom housing (Fig. 6), the spool assemblies each configured to carry a leash (882,883) and include a periphery with a plurality of recessed engagement sections (notches seen in Fig. 7);a movable lock and unlock device (500) carried by the top housing (Fig. 6) and configured to be moved within and withdrawn from the recessed engagement sections to simultaneously lock and unlock rotation of the plurality of co-axial overlapping spool assemblies to simultaneously lock and unlock rotation of all of the plurality of side-by-side, co-axial overlapping spool assemblies (Col 2 lines 55-57, “FIG. 1 is a perspective view of a dual retractable pet leash 100 which has the ability to stop unreeling of each one of the leashes individually as well as simultaneously.”), wherein the movable lock and unlock device is configured to fill the recessed engagement sections when the movable lock and unlock device is moved within the recessed engagement sections to simultaneously lock rotation of all of the plurality of overlapping spool assemblies (Col 4 lines 4-9, “The distal portion 508 engages notches in the reel 200 to stop it when moved toward the reel 200 and into engagement therewith. Similarly, the distal portion 510 engages notches in the reel 290 to stop it when moved toward the reel 290 and into engagement therewith.”).
Regarding claim 16: Goldenberg discloses the limitations of claim 15 as shown above.
Goldenberg further discloses wherein the movable lock and unlock device is a single movable lock and unlock device (500) configured to be moved within and withdrawn from the recessed engagement sections of the co-axial overlapping spool assemblies to simultaneously lock and unlock rotation of all of the plurality of co-axial overlapping spool assemblies. (Col 2 lines 55-57, “FIG. 1 is a perspective view of a dual retractable pet leash 100 which has the ability to stop unreeling of each one of the leashes individually as well as simultaneously.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7,9 are rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg as applied to claim 1 above, and further in view of DiDonato (US 7455034 B2, provided by applicant in IDS dated 06/21/2019).
Regarding claim 7: Goldenberg discloses the limitations of claim 1 as shown above.
Goldenberg fails to teach wherein the plurality of co-axial overlapping spool assemblies include respective springs.
However, DiDonato teaches wherein the plurality of co-axial overlapping spool (42,44) assemblies include respective springs (54,56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the reels as disclosed by Goldenberg with the springs as taught by DiDonato so as to allow the leashes to wind and unwind as desired by the user. 
Regarding claim 9: Goldenberg discloses the limitations of claim 1 as shown above.
Goldenberg fails to teach wherein the bottom housing includes a lighting assembly.
However, DiDonato teaches wherein the bottom housing (12) includes a lighting assembly (32) (Fig. 1, Col 3 lines 14-15 “The front panel 30 may further optionally include an accessory 32. This accessory 32 may be a flashlight”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bottom housing as disclosed by Goldenberg with the lighting assembly as taught by DiDonato so as to provide illumination during the night time, allowing for the user and animal to avoid any danger. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg and DiDonato as applied to claim 9 above, and further in view of Blakemore (US 8393302 B1, provided by applicant in IDS dated 06/21/2019).
Regarding claim 10, Modified Goldenberg teaches the limitations of claim 9 as shown above and further teaches the lighting assembly (as modified by DiDonato 32).
Modified Goldenberg fails to teach wherein the lighting assembly includes one or more circuits to put the lighting assembly in a constant on condition, a flash condition, and an off condition.
However, Blakemore teaches wherein the lighting assembly can be put in a constant on condition, a flash condition, and an off condition (Col 2 lines 42-48, “Fig. 9A is a close-up corner view of the handle portion of the pet walking device of the present invention showing the light, and push button mechanism and leash lever control. The operation of the push button is as follows: push the button once to turn on the light. Push the button twice, and the light flashes in a repeating flashing mode. Push the button three times, and the light turns off.”). Blakemore does not explicitly teach the circuitry however it is well known in the art that circuitry is often used for means of electrical communication between the push button control and lighting means in order to meet the configurations desired by the user as described in the prior art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lighting assembly as disclosed by modified Goldenberg with the lighting configurations as taught by Blakemore so as to allow for user to select different configurations of illumination as necessary dependent on the environmental conditions at which time the user and animal are walking, therefore achieving the predictable result of a more efficient system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lighting assembly configuration as disclosed by the modified reference above with the circuity as taught by those with ordinary skill in the art so as to have effective electrical communication between controls and lighting to provide proper illumination as deemed necessary by the user, therefore achieving the predictable result of a more effective system and since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg as applied to claim 11 above, and further in view of DiDonato (US 7455034 B2, provided by applicant in IDS dated 06/21/2019) and Blakemore (US 8393302 B1, provided by applicant in IDS dated 06/21/2019).
Regarding claim 14, Goldenberg discloses the limitations of claim 11 as shown above.
Goldenberg fails to disclose wherein the bottom housing includes a lighting assembly.
However, DiDonato teaches wherein the bottom housing (12) includes a lighting assembly (32) (Fig. 1, Col 3 lines 14-15 “The front panel 30 may further optionally include an accessory 32. This accessory 32 may be a flashlight”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bottom housing as disclosed by Goldenberg with the lighting assembly as taught by DiDonato so as to provide illumination during the night time, allowing for the user and animal to avoid any danger. 
Modified Goldenberg fails to teach wherein the lighting assembly includes one or more circuits to put the lighting assembly in a constant on condition, a flash condition, and an off condition, and the method further comprising causing the one or more circuits to put the lighting assembly in a constant on condition, a flash condition, and an off condition.  
However, Blakemore teaches wherein the lighting assembly can be put in a constant on condition, a flash condition, and an off condition, and the method further comprising the lighting assembly in a constant on condition, a flash condition, and an off condition (Col 2 lines 42-48, “Fig. 9A is a close-up corner view of the handle portion of the pet walking device of the present invention showing the light, and push button mechanism and leash lever control. The operation of the push button is as follows: push the button once to turn on the light. Push the button twice, and the light flashes in a repeating flashing mode. Push the button three times, and the light turns off.”). Blakemore does not explicitly teach the circuitry however it is well known in the art that circuitry is often used for means of electrical communication between the push button control and lighting means in order to meet the configurations desired by the user as described in the prior art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lighting assembly as disclosed by modified Goldenberg with the lighting configurations as taught by Blakemore so as to allow for user to select different configurations of illumination as necessary dependent on the environmental conditions at which time the user and animal are walking, therefore achieving the predictable result of a more efficient system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lighting assembly configuration as disclosed by the modified reference above with the circuity as taught by those with ordinary skill in the art so as to have effective electrical communication between controls and lighting to provide proper illumination as deemed necessary by the user, therefore achieving the predictable result of a more effective system and since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-16 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art of record not relied upon are related to applicant’s claimed invention of a retractable leash. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619